On Petition for Rehearing.

Mr. Justice Gabbert
delivered the opinion of the court:
A rehearing is requested upon the sole ground that under the law as it now stands, the defendant being under the age of thirty years at the time judgment was pronounced, can not be sentenced to' death. This claim is based upon the provisions of chapter 195, Session Daws 1911, 563, which, it is urged, repealed pro tanto section 1624 Rev. Stats. 1908; that is to say, repeals or modifies the section regarding the infliction of *99the death penalty so that a male person under the age of thirty years, convicted of murder in the first degree, cannot be sentenced to suffer death, but must be sentenced to imprisonment in the penitentiary.
The act does not purport to in any manner amend the law regarding penalties prescribed for the punishment of crimes. Its title and section i expressly state that it is an .amendment to section 6255, Rev. Stats. 1908. It does not purport to repeal or modify any other section or statute, either directly or indirectly, but is limited to the one purpose indicated in its title and section 1. The section amended merely provided what male persons, as determined by age and the character of the offense, in the discretion of the court might be sentenced to imprisonment in the state reformatory, with the proviso that all males between the ages designated convicted of crimes involving imprisonment for life, should be sentenced tO' the' penitentiary. The amendment changes the section relative to age, and in other respects, but its whole purpose, except on the subject of the discretion of the trial judge, is identical with the section it amends, namely, to provide what male persons, and none other, when the penalty is imprisonment, shall, or in the discretion of the trial court, may be imprisoned in the reformatory, with the proviso that male persons between the ages of sixteen and thirty years, convicted of crimes involving the penalty of imprisonment for life, or for murder in the first or second degree, or voluntary manslaughter, should be sentenced to imprisonment in the penitentiary, thereby depriving the trial judge of the discretion theretofore vested in him to sentence one convicted of a felonious homicide which did not involve life imprisonment, to the reformatory or the penitentiary. This, however, was not fixing a penalty for any of1 the degrees of felonious homicide mentioned, but merely providing that male persons convicted of such crimes were excluded from the operation of the act, and should be imprisoned in the penitentiary, when that was the penalty imposed.
*100The intent of a law is to be considered in its interpretation, and when that intent can be ascertained by permitted legal means, it must control. We think that the title of the act and the limitations necessarily imposed by section i indicate without question that its purpose was merely to provide in what circumstances male persons convicted of crime, and sentenced to imprisonment, should, or might, be imprisoned in the reformatory or 'penitentiary. Section 1624 supra provides that all persons, irrespective of sex, over the age of eighteen years, convicted of murder in the first degree, except those convicted on circumstantial evidence alone, should be sentenced to suffer death, if the jury fixed that penalty. Certainly, it was never the intent of the legislature to provide that male persons between the ages of sixteen and thirty years, convicted of the crime of murder in the first degree, could not be sentenced to death, but should only be imprisoned in the penitentiary, and that a woman over the age of eighteen years, if convicted of a like offense, could be hanged.
The petition for rehearing is denied.
Decision cn banc.
Chief Justice Campbell and Mr. Justice Hill ont participating.